Allowable Subject Matter
           The following is the examiner’s reasons for allowance of claims 1-4, 6-14 and 16-20:   Independent claims 1, 11 and 20 identify the following unique and distinct limitation: “determining based on reflection information comprised in the plurality of map layers and reflection information of the current point cloud data, a reflection estimated probability that the object is located at the estimated position with the estimated posture, determining, based on height information comprised in the plurality of map layers and height information comprised in the current point cloud data, a height estimated probability that the object is located at the estimated position with the estimated posture and determining the estimated probability based on the reflection estimated probability and the height estimated probability“. The prior art of record to Wan et al. (Robust and Precise Vehicle Localization based on Multi-sensor Fusion in Diverse City Scenes, 2018 IEEE 978-1- 5386-3081 -5/18, pages 4670-4677) disclose obtaining a map related to a region where the object is located, the map comprising a plurality of map layers having different height information, determining, based on the map and current point cloud data related to the object, an estimated position of the object, an estimated height corresponding to the estimated position and an estimated probability that the object is located at the estimated position with an estimated posture; and determining, at least based on the estimated position, the estimated height and the estimated probability, positioning information for the object, the positioning information indicating at least one of a current position of the object, a current height of the object and a current posture of the object however fails to anticipate or render the above  limitations obvious singularly or in combination.
                         
                          Communication
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is (571)272-7398.  The examiner can normally be reached on Monday-Friday 8:00AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-77787778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISHRAT I. SHERALI
Examiner
Art Unit 2667
/ISHRAT I SHERALI/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        


 March 3, 2022